Fourth Court of Appeals
                                    San Antonio, Texas

                                          April 21, 2020

                                       No. 04-20-00200-CV

                       IN THE INTEREST OF R.P.S, ET AL, Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00860
                        Honorable Rosie S. Gonzalez, Judge Presiding


                                          ORDER

        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. The clerk’s record was filed on April 14, 2020 and shows appellant filed a notice of
appeal on April 2, 2020, in which she contends she is appealing “the order of termination or
conservatorship signed on or about March 31, 2020 ….” However, the clerk’s record does not
include a final order of termination signed by the trial court. The clerk’s office of this court
contacted the district clerk’s office by telephone and was advised that no order of termination has
been signed.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because it appears there is no final order of
termination in the clerk’s record, it appears there is no final judgment from which appellant may
appeal at this time.

        Accordingly, we ORDER appellant to file a written response in this court on or before
May 1, 2020, showing cause why this appeal should not be dismissed for want of jurisdiction.
See TEX. R. APP. P. 42.3(a). If appellant fails to satisfactorily respond within the time provided,
the appeal will be dismissed. See id. R. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must
notify the clerk of this court that such a request was made. All deadlines in this matter are
suspended until further order of the court.



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court